Citation Nr: 1115927	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  10-05 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to a monetary allowance under 38 United States Code Section 1805 for an individual suffering from spina bifida whose father is a Vietnam veteran.

2.  Entitlement to a monetary allowance under 38 United States Code Section 1805 for an individual suffering from spina bifida whose father is a Vietnam veteran.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968, to include service in Vietnam from August 1967 to August 1968.  The appellant in this case is the Veteran's daughter.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.  In February 2011, the appellant testified at a hearing before the undersigned Veterans Law Judge at the St. Petersburg RO; a transcript of that hearing is of record.

(Historically, in a December 2000 rating decision, the RO denied entitlement to a monetary allowance under 38 U.S.C.A. § 1805.  Although the RO notified the appellant of the denial of this claim in December 2000, she did not initiate an appeal.  Thereafter, she submitted a new claim in 2009.  In the September 2009 rating decision, the RO addressed the merits of the claim for a monetary allowance under 38 U.S.C.A. § 1805.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for entitlement to a monetary allowance under 38 U.S.C.A. § 1805.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  

As the Board must first decide whether new and material evidence to reopen the claim has been received, and, in view of the Board's favorable decision on the request to reopen, the Board has characterized the appeal as encompassing the two matters set forth on the title page.)


FINDINGS OF FACT

1.  A claim for entitlement to a monetary allowance under 38 U.S.C.A. § 1805 was denied by a December 2000 rating decision; that decision was not appealed.

2.  Evidence received subsequent to the December 2000 rating decision includes evidence that is not cumulative or redundant of the evidence currently of record and is sufficient to raise a reasonable possibility of substantiating the claim.

3.  The appellant's biological father is a Vietnam veteran.

4.  The appellant has spina bifida.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the December 2000 rating decision, and the claim of entitlement to a monetary allowance under 38 U.S.C.A. § 1805 for an individual suffering from spina bifida whose father is a Vietnam veteran is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for a monetary allowance under 38 U.S.C.A. § 1805 for an individual suffering from spina bifida whose father is a Vietnam veteran have been met.  38 U.S.C.A. §§ 1802, 1805, 5107 (West 2002); 38 C.F.R. § 3.814 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

In an unappealed rating decision issued in December 2000, the RO denied the appellant's claim for entitlement to a monetary allowance under 38 U.S.C.A. § 1805, finding that the appellant had been diagnosed with spina bifida occulta which is not considered to be spina bifida under 38 U.S.C.A. § 1805.

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the December 2000 rating decision includes the testimony provided by the appellant and her mother at the February 2011 hearing before the undersigned and a January 2009 consultant narrative from Dr. JM.  The Board has determined that this evidence is not cumulative or redundant of the evidence previously of record and that it is sufficient to establish a reasonable possibility of substantiating the claim.  Therefore, reopening of the claim is in order.

II.  Monetary Allowance Under 38 U.S.C.A. § 1805

Legal Criteria

VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  Spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the veteran as a father of that child.  Jones v. Principi, 16 Vet. App. 219 (2002).

In the precedent opinion VAOPGCPREC 5-99 (May 3, 1999), VA's General Counsel held that 38 U.S.C.A. § 1802 applies to all forms of spina bifida other than spina bifida occulta, and that for purposes of that chapter the term "spina bifida" refers to a defective closure of the bony encasement of the spinal cord but does not include other neural tube defects such as encephalocele and anencephaly.

The term "Vietnam veteran" means a person who performed active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, to include service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814(c)(1).

Factual Background and Analysis

Initially, the evidence demonstrates that the appellant is the daughter of a Vietnam veteran.  The appellant's birth certificate reflects that she is the Veteran's daughter and was born in August 1972.  The evidence also demonstrates that the Veteran had active duty service from August 1966 to August 1968 with service in the Republic of Vietnam from August 1967 to August 1968.  The Veteran is therefore a "Vietnam veteran" under 38 C.F.R. § 3.814(c)(1).  

Further, the medical evidence of record demonstrates that the appellant has been diagnosed with spina bifida.  In an October 1999 statement, the appellant's private chiropractor, Dr. BJB, stated that the appellant had confirmed spina bifida at L5.  He indicated that the attached X-ray studies suggest that this is a congenital defect.  In a January 2009 consultant narrative, Dr. JM noted that the appellant's father was exposed to Agent Orange in Vietnam prior to her birth.  He also noted that the appellant had suffered from urinary and bowel incontinence for many years.  Currently she complained of incontinence and back pain.  On examination, X-ray studies revealed spina bifida at the L3 level.  Dr. JM noted that the appellant's spina bifida had gone undiagnosed for many years and that this disability was in large part the result of her father's Agent Orange exposure.  

During the February 2011 hearing, the appellant and her mother testified that the appellant has had symptoms of back pain and incontinence since childhood.  The appellant reported that she was first diagnosed with spina bifida in 1999, and had never been diagnosed with spina bifida occulta.  

In a statement received in February 2011, the appellant reported that she has suffered from back pain and urinary incontinence since childhood, and bowel incontinence since 2007.  

After a thorough review of the evidence of record, the Board concludes that the appellant is entitled to a monetary allowance under 38 U.S.C.A. § 1805 as an individual suffering from spina bifida whose father is a Vietnam veteran.  As previously noted, the evidence confirms that the appellant is the child of a Vietnam veteran.  In addition, the medical evidence of record clearly shows that the appellant is "suffering from spina bifida."  38 C.F.R. § 3.814.  There is  no medical evidence which indicates that the appellant does not have spina bifida.  Thus, the Board concludes that the medical evidence of record shows that the appellant is an individual "suffering from spina bifida."  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  

The Board acknowledges that the RO most recently denied the appellant's claim (in pertinent part) on the basis that the evidence did not show that she had spina bifida at birth.  However, the legal requirements for establishing entitlement to a monetary allowance under 38 U.S.C.A. § 1805 do not reflect that such benefits are contingent upon a showing that the appellant had spina bifida at birth.  Specifically, 38 U.S.C.A. § 1805 states that VA "shall pay a monthly allowance under this section to any child of a Vietnam veteran for any disability resulting from spina bifida suffered by such child."  Similarly, 38 C.F.R. § 3.814(a) provides that "VA will pay a monthly monetary allowance under subchapter I of 38 U.S.C. chapter 18, based upon the level of disability determined under the provisions of paragraph (d) of this section, to or for a person who VA has determined is an individual suffering from spina bifida whose biological mother or father is or was a Vietnam veteran."  Thus, the law requires only that the child "suffer" from spina bifida.  Moreover, even if the law did require a showing of spina bifida at birth, as Dr. BJB stated, spina bifida is a congenital disorder, and was present at the time of the appellant's birth even if not diagnosed until a later date.  

Accordingly, as the evidence of record shows that the appellant is the child of a Vietnam veteran and that she is an individual suffering from spina bifida, entitlement to a monetary allowance under 38 U.S.C.A. § 1805 is warranted.  

ORDER

New and material evidence having been submitted, reopening of the claim of entitlement to a monetary allowance under 38 United States Code Section 1805 for an individual suffering from spina bifida whose father is a Vietnam veteran is granted.

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 for an individual suffering from spina bifida whose father is a Vietnam veteran is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


